DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites both the apparatus and the method in which the first cavity receives the pepper spray unit from the distal end. When both an apparatus and a method are claimed in the same claim it is unclear whether infringement occurs when the apparatus is constructed or when the apparatus is used. Therefore the scope of the claim is indefinite.  In addition, claim 10 recites “A tool according to claim 1 wherein said tool body comprises a proximal end, a distal end, and first and second cavities opening on said proximal and distal ends, wherein said first cavity receives said pepper spray unit from said distal end and said second cavity receives said flashlight from said distal end.” The first and second cavities opening on said proximal and distal ends is indefinite 
	
	Claim 15 recites ”A tool according to claim 10 sized such that a user is able to operate both said pepper spray unit and said flashlight with their thumb of the same hand that holds said handle.” There is no standard hand size therefore one user may be able to operate both said pepper spray unit and said flashlight with their thumb of the same hand that holds said handle while another user may not. Therefore the scope of the claim is indefinite.
	Claim 9 contains the trademark/trade name wherein said tool body and said handle comprise onyx nylon.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 10-12, 15-16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kukuk (US 7524076).
	Regarding claim 1, Kukuk discloses a multi-purpose illumination, self-defense and glass-breaking tool (Abstract), said tool comprising: 5a tool body (Figure 1 Element 82); a handle (Figure 1 Element 84) projecting from said tool body; a flashlight (Figure 1 Elements 58, 280, and 16) carried by said tool body; a pepper spray unit (Figure 2 Element 306, Figure 9 shows entire spray unit. Column 4 Lines 34-41) carried by said tool body; and 10a glass breaker (Figure 1 Element 266 and Column 3 Lines 63-68 Column 4 Lines 1-6) carried by said handle.
	Regarding claim 10, Kukuk discloses a tool according to claim 1 wherein said tool body comprises a proximal end (See annotated figure below), a distal end (See 

    PNG
    media_image1.png
    566
    975
    media_image1.png
    Greyscale
	Annotated Figure 1

	Regarding claim 11, Kukuk discloses a tool according to claim 10 wherein said pepper spray unit (Figure 1 Element 306) is held within said first cavity (See first cavity in Annotated Figure 1 above) by securing a nozzle extender (Figure 1 Element 9) to said distal end (Distal end defined in Annotated Figure 1 above) of said tool body.
	Regarding claim 12, Kukuk discloses a tool according to claim 10 wherein a push button (Figure 8B Element 75. Paragraph 0040 Line 4) is moveably disposed on said 
	Regarding claim 15, Kukuk discloses a tool according to claim 10 sized such that a user is able to operate both said pepper spray unit and said flashlight with their thumb of the same hand that holds said handle. Claim 15 has a rejection under 112b above. For examination purposes, this claim will be interpreted as a user would be capable of operating both said pepper spray unit and said flashlight with their thumb of the same hand that holds said handle. Figure 8B shows the location of the light button (Element 618) and the spray actuator (Element 75). Since these elements are side by side, a user could be capable of operating both with their thumb of the same hand that holds the handle. Line 4 of paragraph 40 details how a user may fire the deterrent spray using their thumb.
	 
	Regarding claim 16, Kukuk discloses a method for providing (Abstract) at least one of illumination (Abstract Line 2), pepper spray dispensing (Abstract Line 2) and glass- breaking capability (Abstract Line 4), said method comprising: providing a multi-purpose illumination, self- 10defense and glass-breaking tool (Tool described in the Abstract), said tool comprising: a tool body (Figure 1 Element 82); a handle (Figure 1 Element 84) projecting from said tool body; a flashlight (Figure 1 Elements 58, 280, and 16) carried by said tool body; a pepper spray unit (Figure 2 Elements 22. Figure 9 shows entire spray unit) carried by said tool 15body; and a glass breaker (Figure 1 Element 288) carried by said handle; engaging said handle of said tool with the fingers .

	



	Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kukuk (US20040184260).
	Regarding claim 1, Kukuk discloses a multi-purpose illumination, self-defense and glass-breaking tool (Abstract), said tool comprising: 5a tool body (Figure 1 Element 82); a handle (Figure 1 Element 84) projecting from said tool body; a flashlight (Figure 1 Elements 13, 10, and 77) carried by said tool body; a pepper spray unit (Figure 2 Elements 2, 9, and 30. Paragraph 0026) carried by said tool body; and 10a glass breaker (Figure 1 Element 1, 17, and 70. Paragraph 0023) carried by said handle.
	Regarding claim 7, Kukuk discloses a tool according to claim 1 wherein said glass breaker comprises a cone-shaped point (Figure 1 Element 1) extending from a threaded body (Paragraph 0023 Lines 5-6), and further wherein said threaded body is received by said handle (Paragraph 0023 Lines 5-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kukuk (US7524076) in view of Luquire (US7126484).
	Regarding claim 2, Kukuk teaches all elements of the current invention as stated above including a handle, which comprises one of the legs, except the handle comprises a second leg and a cavity disposed between said two legs, and further wherein said cavity 15is sized to receive the fingers of a user.
	Luquire teaches wherein said handle (Column 2 Lines 1-14) comprises two legs (See annotated figure below) and a cavity (See annotated figure below) disposed between said two legs, and further wherein said cavity 15is sized to receive the fingers of a user (See annotated figure below).	

    PNG
    media_image2.png
    643
    493
    media_image2.png
    Greyscale
Annotated Figure 2
	
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kukuk to incorporate the teaching of Luquire to provide a handle comprising two legs with a cavity disposed between the two legs in which a user could place their fingers. Incorporating the first leg of Luquire (See annotated figure above) in front of the handle of Kukuk’s invention (Figure 1 Element 84) would allow the tool to have a second leg which would provide protection to the knuckles of a user while the tool is in use and also allow for the spring operated arm on Luquire’s first leg to be used for clipping the tool onto belt loops, straps, or other objects (Luquire Column 2 Lines 11-14) while the tool is not in use.
	Regarding claim 3, Kukuk in view of Luquire discloses all elements of the current invention as stated above including wherein one of said legs comprises grooves (See annotated figure below) facing said cavity and wherein said cavity is sized such that 
	The incorporation of the first leg of Luquire, as defined above in annotated figure above, in front of the grooved side of the handle provided by Kukuk would define a cavity in which a user’s fingers could be placed. The fingers of a user would be able to closely contour-mate with the grooves on one of the legs of the handle. This would allow the tool to remain in position on the fingers of a user without the user needing to grip the handle.

    PNG
    media_image3.png
    561
    693
    media_image3.png
    Greyscale
Annotated Figure 3
	Regarding claim 4, Kukuk in view of Luquire discloses all of the elements of the current invention as stated above including wherein the other of said legs (See Annotated Figure 1 Above. First leg of Handle) comprises a latch (Luquire Figure 1 Element 18) such that said cavity can be selectively accessed (Luquire Column 2 Lines 7-11) through said other of said legs when said latch is in an open position (Luquire 
	Regarding claim 5, Kukuk in view of Luquire discloses all elements of the current invention as stated above including wherein said latch (Luquire Figure 1 Element 18) is spring-biased (Luquire Column 2 Lines 7-11) to said closed position (Luquire Column 2 Lines 7-11).
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kukuk (US7524076) in view of Luquire (US7126484) as applied to claim 4 above, and further in view of NPLW - Black Diamond Equipment's RockLock Magnetron Carabiner Youtube video (https://www.youtube.com/watch?v=TVQXLNYdgy4) and as evidenced by NPLV - Black Diamond Equipment's RockLock Magnetron Carabiner (https://mojagear.com/gear-you-gotta-get-new-black-diamond-magnetron-auto-locking-carabiners-review/).
	Kukuk in view of Luquire discloses a tool with one of said legs comprising a spring-biased latch that allows selective access to the cavity disposed between the legs. Kukuk in view of Luquire fails to teach wherein a magnet is provided on at least one of said other of said legs and said latch to help keep said latch closed.
	Black Diamond Equipment’s RockLock Magnetron Carabiner teaches the use of two magnetic arms in the latch of the carabiner and a steel insert into the end of the leg that engages with the opening end. These magnetic arms close when the contact the steel insert and help to keep the latch closed.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kukuk in view of Luquire to incorporate the teachings of Black Diamond to provide a carabiner that has a 
	Claim 7 is rejected under 35 U.S.C. as being unpatentable over Kukuk (US7524076) in view of Kukuk (US20040184260).
	Kukuk (US7524076) discloses all elements of the current invention as stated above except wherein said glass breaker comprises a cone-shaped point extending from a threaded body, and further wherein said threaded body is received by said handle.
	Kukuk (US20040184260) teaches wherein said glass breaker comprises a cone-shaped point (Figure 1 Element 1) extending from a threaded body (Paragraph 0023 Lines 5-6), and further wherein said threaded body is received by said handle (Paragraph 0023 Lines 5-6).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kukuk (US7524076) to incorporate the teachings of Kukuk (US20040184260) to provide a glass breaker comprising a cone-shaped point extending from a threaded body and the threaded body being received by said handle. Doing so would allow the glass breaker to be replaceable if the cone-shaped point becomes blunted or broken. 
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kukuk (US7524076) in view of Liu (CN107497072).
Kukuk teaches all of the elements of the current invention as stated above except wherein said glass breaker comprises alloy steel.
	Liu teaches a glass breaker (Figure 1 Element 2) that comprises alloy steel (Paragraph 17 under Summary of the Invention in translated description).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kukuk to incorporate the teachings of Liu to provide a glass breaker comprising of alloy steel. Doing so would ensure the window breaking process was smooth and reliable (Paragraph 17 under Summary of the Invention in translated description).
	Claim 9 us rejected under 35 U.S.C. 103 as being unpatentable over Kukuk (US7524076)
	Kukuk (US7524076) discloses all elements of the current invention as stated above except wherein said tool body and said handle comprise onyx nylon. As stated above in the Claim Rejections - 35 USC § 112 section, onyx nylon appears to be a trademarked material that is used in 3D printing. The examiner takes Official Notice of the fact that it is old and well known in the art to use 3D printer compatible materials when manufacturing things using the 3D printing process. Therefore, it would have been obvious to use a material such as onyx nylon to make the tool body and handle since such a modification would have yielded predictable results such as high strength, toughness, and chemical resistance along with a flawless surface finish..
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kukuk (US7524076) in view of Mispel-Beyer (US2019308213).
Kukuk discloses all elements of the current invention as stated above except wherein said safety stop is slidably disposed in a slot on said 10proximal end of said tool body, and further wherein said safety stop is movable between (i) an "inactive" position in which said safety stop prevents said push button from actuating said pepper spray unit, and (ii) an "active" position in which said safety stop allows 15said push button to actuate said pepper spray unit. 
	Mispel-Beyer teaches a safety stop (Figure 7 Element 21) is slidably (Paragraph 0050 Line 1) disposed in a slot (Figure 5 Element 12) on said 10proximal end (See annotated figure below) of said tool body, and further wherein said safety stop is movable (Paragraph 0050 Line 6) between (i) an "inactive" position (Paragraph 0050  Line 6 and Figure 3) in which said safety stop prevents said push button from actuating said pepper spray unit, and (ii) an "active" position (Figure 4) in which said safety stop allows 15said push button (Figure 3 Element 8) to actuate (Paragraph 0046 Line 4) said pepper spray unit.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kukuk (US7524076) to incorporate the teachings of Mispel-Beyer to provide a safety stop slidably disposed in a slot on the said proximal end. Doing so would provide a simple and reliable safety stop that slides under the actuator button to prevent accidental discharge of deterrent spray while also being able to slide out of the way to an armed position to allow discharge of deterrent spray.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kukuk (US7524076) in view of Bellows (US20160010847).
Regarding claim 14, Kukuk discloses all elements of the current invention as stated above but does not explicitly disclose the flashlight is held within the second cavity by set screws. 
	Bellows teaches a personal defense device that includes a flashlight, a glass breaker, and a non-lethal chemical spray. Bellows also teaches a set screw (Figure 1 Element 23) extending though the walls of the body portion and into the holster locks the canister within the holster and prevents the same from sliding therefrom while the baton is in use (Paragraph 0027 Line 3). Although Bellows does not disclose the flashlight is held within the cavity by set screws, Bellows demonstrates that set screws are a known method of securing components within a cavity.
	Thus, since Kukuk does not explicitly disclose how the flashlight is supported and held in place, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kukuk to incorporate the teachings of Bellows to provide set screws to hold the flashlight within the second cavity. Doing so would allow the flashlight to be more securely held within the cavity and prevent the unintentional removal of the flashlight.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hollinger (US20160153487) paragraph 0037 discloses that the means to bias the gate, so that the distal end of the gate is proximate to the hook, may be a spring or other means such as a magnet. Nangunoori (US20190271527) discloses a multifunctional personal safety device comprising a light, an aerosol canister and a   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723